UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-2299


DEREK N. JARVIS,

                Plaintiff - Appellant,

          v.

STAPLES, INCORPORATED,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:10-cv-00244-PJM)


Submitted:   April 28, 2011                      Decided:   May 2, 2011


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derek N. Jarvis, Appellant Pro Se.          Reenah Kim, SEYFARTH SHAW,
LLP, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Derek   N.    Jarvis   appeals   the   district   court’s     order

dismissing his civil action alleging discrimination.                We have

reviewed the record and find no reversible error.             Accordingly,

we affirm for the reasons stated by the district court.                 Jarvis

v. Staples, Inc., No. 8:10-cv-00244-PJM (D. Md. Nov. 30, 2010).

We   dispense   with    oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     2